Citation Nr: 1222646	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-37 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in April 2007, and the Veteran in December 2007 submitted a statement which the Board construes as a timely substantive appeal.  

In May 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

In February 2010, April 2010, and in March 2012, the Board remanded the issue for further development.  In light of the Veteran's testimony in May 2012, additional development remains necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In statements and testimony the Veteran contends that during service he sustained a twisting injury to his low back during a refueling exercise while aboard the USS John A. Bole DD 755 and was hospitalized at the Balboa Naval Hospital.  A review of the claims folder shows that the Veteran has not been able to remember the exact dates of the injury.  In January 2009 he indicated he was treated between March 1968 and April 1968.  In February 2007 he stated he was hospitalized around 1968 to 1969 for a hydrocele and back pain.  In May 2012 the Veteran testified that he was hospitalized for a hernia and his back problems at the same time.  Service treatment records show that the Veteran was treated at Balboa Naval Hospital in April 1969 for suspected appendicitis and in November 2009 was admitted with a diagnosis of hydrocele.  The record includes Memorandums dated in October 2008, August 2009, and in May 2011 pertaining to Formal Findings on the Unavailability of Clinical Records from Balboa Naval Hospital for the periods from September 1968 to November 1968, March 1968 to April 1968, and from 1968 to 1969.  During his Board hearing, the Veteran requested that as the Balboa Naval Hospital formally has a different name, his records should be searched under the name Naval Medical Center San Diego.  He also testified that in the last 2 to 3 months he has been treated for radiating back pain and had nerve tests done at the VA hospital in St. Paul, Minnesota.  The claims folder includes VA progress notes from 2006 to 2008.  Under the duty to assist, VA records from 2008 to the present should be obtained and another search should be conducted for in-service hospital records under the name Naval Medical Center San Diego.  

Accordingly, the case is REMANDED for the following action:

1. Request that the National Personnel Records Center (NPRC) search for any separately stored service hospital records associated with the Naval Medical Center San Diego for a low back injury from 1968 to 1969, to specifically include records from March 1968 to April 1968, April 1969, and November 1969.  In the event that it is determined that the in-service hospital records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e).

2. Obtain treatment records pertaining to the low back disability from the VA Medical Center in Minneapolis, MN from 2008 to the present, to include nerve tests conducted earlier this year.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, if necessary seek an addendum to the VA examination in August 2010, which addressed the etiology of the Veteran's low back disability.  Ask the examiner who conducted the August 2010 examination to review the claims folder and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability had its onset during service, or was caused by (or related to) any incident noted in service, to include the Veteran's claimed twisting injury.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 
If the August 2010 VA examiner is unavailable ask that a different VA examiner review the claims folder and address the above matter.  

4. If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


